Citation Nr: 1628524	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a right ankle disability, claimed as a right ankle fracture. 

3.  Entitlement to service connection for a right foot disability, claimed as a right foot fracture. 

4.  Entitlement to an increased rating for residuals of a gunshot wound to the right thigh, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a right ankle disability and an increased rating for residuals of a right thigh gunshot wound.  

This matter also comes before the Board from an August 2013 rating decision that denied the claim of entitlement to service connection for a right foot disability and determined that new and material evidence had not been received to reopen a claim for service connection for PTSD.  

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2015).

However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claims of entitlement to service connection for PTSD.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has not been received, the Board has not recharacterized his claims of service connection pursuant to Brokowski, Robinson, and Clemons.

The Veteran testified at a hearing in Washington, D.C. before the undersigned in March 2013.  A transcript is associated with the claims file.

The Board remanded the claims of entitlement to service connection for a right ankle disability and entitlement to a rating in excess of 10 percent for post residuals of a gunshot wound to the right thigh.  These claims have returned to the Board for adjudication. 

Finally, the Board recognizes that the issues of entitlement to service connection for a right foot disability and whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for PTSD have not been certified to the Board.  However, the timely VA Form 9 was received in March 2016.  38 U.S.C.A. § 7105(a); 38 CF.R. § 20.200.  Certification of issues on appeal by the AOJ is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35.  In this case, the Board is taking jurisdiction of these perfected issues.  

The issue of entitlement to an increased rating for residuals of a gunshot wound to the right thigh, currently rated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2009 rating decision by the RO, denied a claim of entitlement to service connection for PTSD; the Veteran neither initiated an appeal nor submitted new evidence during the appeal period.
 
 2.  The evidence added to the record since the July 2009 rating decision does not relate to an unestablished element of the PTSD claim or raise a reasonable possibility of substantiating the claim.

3.  The current right ankle disability is not the result of a disease or injury in active service.

4.  The current right foot disability is not the result of a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The July 2009 RO denial of service connection for PTSD became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2016).

2.  The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).

3.  The criteria for service connection for a right foot disability have not been met. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2016).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied by letters dated in January 2009 and January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist has been met. The Veteran was afforded a VA examination regarding his claim of entitlement to service connection for a right ankle disability in March 2014.  The Veteran's service treatment records, VA treatment records, private medical records, and statements have also been obtained and associated with the record.

The Board notes that the Veteran was not provided with a VA examination addressing his claim for service connection for a right foot disability; however, this deficit does not render the existing record unusable for purposes of adjudicating these claims on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of examinations addressing these specific matters on appeal is not prejudicial to the Veteran's claims as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim. 

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, with regard to his theory of entitlement to service connection for a right foot disability due to service.  McLendon requires that a VA examination be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating his current foot disability to his period of active service.  The second and third elements of the McLendon test have not been met with regard to the Veteran's contention that his right foot disability is related to his period of service.  The absence of medical examinations addressing the theory at issue in the present case does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes that the existing clinical evidence of record is sufficient to decide the claims on appeal, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the March 2013 hearing, the undersigned identified the issues that were on appeal at that time by noting the missing elements of the claims and suggesting the submission of evidence that could substantiate the claims. The discussion led to the subsequent remand regarding the issues that were discussed during that hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2) (2016).

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  If new and material is received prior to the expiration of the appeal period, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been received, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  VA should consider whether the newly submitted evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered. There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (defining when a VA examination is necessary).

The claim of entitlement to service connection for PTSD was originally denied by the RO in July 2009 because it determined that service treatment records were negative for any treatment for or diagnosis of PTSD or any other mental condition during service; and VA treatment records showed no current treatment for or diagnosis of PTSD.  The RO also found that the evidence was insufficient to confirm that the Veteran actually engaged in combat or was a prisoner of war.  The personnel records were reviewed and showed no evidence of combat involvement or prisoner of war status, or any other in-service stressor.  The RO noted that the Veteran was asked to provide information regarding his claimed in-service stressor in January 2009 and that he did not provide any such information.  As such, service connection was denied because the evidence did not show a diagnosis of PTSD or a verifiable in-service stressor.  

Following July 2009 notification of this decision, the Veteran did not file a notice of disagreement to initiate an appeal, nor did he submit any new and material evidence in the one year appeals period following the date of the notification letter. The July 2009 rating decision is therefore final, and new and material evidence is required in order to reopen the claim.

The record at the time of the July 2009 rating decision included VAMC psychiatric treatment with a diagnosis of anxiety.  There was no discussion of the anxiety being related to the Veteran's period of service, there was no diagnosis of PTSD, and there was no evidence linking any acquired psychiatric disorder to service.  

The Veteran filed another claim of entitlement to service connection for PTSD in December 2011.  The RO determined that new and material evidence had not been submitted in an August 2013 rating decision.  

Since the January 2009 rating decision, additional VA medical records have been added to the claims file.  These records contain additional psychiatric treatment, but they do not contain any evidence of treatment for PTSD or information about an in-service stressor.  The Veteran has also not provided any information relating his current acquired psychiatric disorder to service, including any specific stressors.  

In sum, the new evidence does not pertain to an element of the claim that was previously found to be lacking; and does not raise a reasonable possibility of substantiating the claim, or trigger the need to provide a VA examination.  In particular, it does not contain an indication of current PTSD diagnosis or substantiate an in-service stressor event.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); Shade, 24 Vet. App. at 117-18.  As the Veteran's assertions and facts submitted were previously considered, new and material evidence has not been received. 38 C.F.R. § 3.156(a)

III. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Right ankle disability

The Veteran has a current diagnosis of a resolved right calcaneal fracture, which satisfies the current disability requirement for service connection.  

The Veteran's service treatment records show in January 1995 the Veteran complained of right ankle and foot pain.  The notes indicated that there was no evidence of acute bone trauma.  The treatment records showed that the Veteran had twisted his right ankle.  He was treated again for right ankle pain several days later, two weeks later, and again approximately one month later.  No additional in-service treatment for the right ankle is shown.  

The missing element in this case is a nexus between the current disability and a disease or injury in service.

The Veteran's post-service VA treatment records show that he sustained a right calcaneal fracture in January 2008.  He sought follow-up treatment after the injury at VA in February 2008.  X-rays showed early degenerative changes at the posterior aspect of the right talocalcaneal joint in June 2009.  

A VA examination concerning the Veteran's claim of entitlement to service connection for a right ankle disability was provided in April 2010.  The Veteran related his current disability to the right ankle sprain he sustained in service.  The examiner found that the Veteran had pain and decreased range of motion related to the calcaneal fracture that occurred in 2008 secondary to a motor vehicle accident.  The examiner stated that she could not correlate this to the right ankle sprain that occurred in service. 

Another VA examination was provided in February 2014.  The examiner reviewed the claims file and noted the diagnosis of right ankle fracture that was made in 2008.  He also noted the right ankle sprain that had resolved.  The Veteran reported that he had sprained his right ankle in service when running and doing physical training.  He reported that he was unable to walk on his right ankle for a couple of weeks.  He was treated with Motrin and a wrapped ankle, and had a soft shoe profile for about one month.  The Veteran had limited range of motion on examination and he reported functional loss due to less movement than normal; he also reported localized tenderness and pain on palpation.  The Veteran endorsed the regular use of an ankle brace.  X-rays were performed and showed a possible remote sprained ankle mortise joint with some mild widening at the syndesmosis.  There was no acute fracture or soft tissue swelling.  The ankle mortise joint was intact and there was no evidence of a healed fracture; the soft tissues were normal.  

The examiner provided the opinion that the Veteran's current right ankle condition stemmed from his January 2008 motor vehicle accident and the fracture to his right calcaneus and not from his right ankle sprain in the Army.  The examiner reviewed the claims file and noted the in-service sprain.  The examiner also noted that the VA treatment records were silent for any right ankle condition from August 1998 to April 2008.  

A medical opinion "is adequate if it (1) is based on a correct factual premise, (2) is based on the pertinent medical history and examinations, (3) is not plagued by ambiguity or inconsistency, and (4) provides sufficient detail to fully inform the Board on its medical question."  Monzingo v. Shinseki, 26 Vet. App. 97, 109 (2012) (internal citations omitted).  Additionally, a medical examiner must provide a "reasoned medical explanation connecting" his or her observations and his or her conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

The February 2014 examiner appears to have considered a factually accurate history of the Veteran's disability.  The examiner noted the Veteran was treated during service for a right ankle sprain.  The examiner also reviewed the Veteran's VA treatment records, which show treatment for a right ankle fracture beginning in February 2008, after a January 2008 motor vehicle accident.  The examiner did not specifically address the Veteran's claim that he sought treatment for his feet at some point in the year after his period of active service, but the examiner did review the entire VA treatment records, with no finding of any treatment for a right ankle condition from the time of discharge until the February 2008 treatment for the fracture.

The February 2014 examiner also provided a reasoned medical explanation connecting the observations to the conclusions.  The examiner noted a lack of definitive treatment for a right ankle condition from discharge until 2008, along with the evidence that the Veteran sustained a right calcaneal fracture in January 2008, as the basis for the opinion.

This opinion is consistent with the record, which includes the Veteran's statements acknowledging the onset of symptoms after service; the initial documentation of a right ankle fracture in 2008; and the Veteran's initial claim for VA benefits in 1996, which included no mention of a right ankle disability.

The Board notes that the Veteran believes that his right ankle sprain during service led to his current condition.  While he would be competent to observe that he experienced right ankle symptoms after his in-service sprain, it would require medical expertise to say that a current ankle disability was due to a right ankle sprain many years after the sprain occurred and after the Veteran had an intercurrent injury to his right foot and ankle.  As a lay person, he does not possess such expertise and his opinion is not competent evidence of a nexus to service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

As the only competent evidence indicates the Veteran's current right ankle disability was less likely than not incurred in service or caused by an in-service injury, event or illness, the preponderance of evidence is against the claim.  Therefore, the benefit-of-the doubt- doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102. 

Right foot disability

The Veteran has a current diagnosis of a resolved right calcaneal fracture, which satisfies the current disability requirement for service connection.  

The service treatment records show that the Veteran complained of left heel pain in April 1994, no mention was made regarding his right foot.  The Veteran complained of right foot pain associated with his right ankle sprain that occurred in January 1995.  However, in each follow up regarding his right ankle, the Veteran did not report continued pain or symptoms in his right foot.  There is no other evidence of a right foot disability or injury in the Veteran's service treatment records.  

The Veteran's VA treatment records are silent as to any complaints regarding his right foot other than a complaint of pain radiating from his right thigh gunshot wound to his foot in October 1999.  The February 2008 records indicate that the Veteran was involved in a motor vehicle accident in January 2008 that caused a fracture to his right calcaneal.  The Veteran sought follow-up treatment at VA. 

 The Veteran's post-service VA treatment records show that he had some deformity of the calcaneus in a November 2008 treatment record.  The Veteran's VA treatment records include foot pain in the history, dating back to 2008.  In April 2008 X-rays showed the calcaneal nondisplaced fractured right foot; there was no dislocation and no other osseous changes involving the right foot.  August 2008 X-rays showed healing fracture of the right calcaneus.  In July 2009, it was noted that the Veteran was being treated for a mild subtalar degenerative joint disease caused by an os calcis fracture of the right foot two years previously.  In November 2009, he reported foot pain brought on by stubbing his toes.  X-rays were negative for fractures or acute process.  In May 2013, the Veteran reported right ankle pain stemming from the right calcaneal fracture in 2008.  The Veteran reported that the pain had worsened and that sometimes the foot freezes in place.  The Veteran indicated that he had exhausted treatment in podiatry and was told that his only option was surgery.  He complained of foot pain in June 2013.  He presented to the clinic for the right foot and the clinician noted that the Veteran reported there was a previous fracture from 10 years ago.  The Veteran had not been seen by podiatry since 2009.  Pain was noted in the right rear foot.  The Veteran's ankle joint had decreased range of motion.  The clinician noted that the Veteran had tendonitis post-fracture pain in the right calcaneus.  He was given an ankle brace gel stabilizer type.  No MRI could be done given that the Veteran had a bullet still lodged in his right leg.  

A foot examination was conducted in February 2014.  The examiner noted the previous right calcaneus fracture, healed.  The examiner noted that diagnostic testing revealed healing of the right calcaneus noted with a spur posteriorly at the articulation of the calcaneus and the talus.  No other foot disabilities or injuries were noted. 

In this case, there is no in-service injury or disease affecting the right foot and the post-service treatment records show that the first complaints related to the right foot, other than those related to his radiating pain from his service-connected gunshot wound residuals, were made after the 2008 motor vehicle accident when the Veteran fractured his right calcaneus.  

The Veteran has not specifically alleged symptoms of a foot disability staring in service and continuing thereafter to the present, and there is no competent and credible evidence that his current foot disability is related to service.  The Board finds that the evidence of record is against a finding that the Veteran's currently diagnosed foot disability is in any way related to his military service.  

To the extent that the Veteran believes that his right foot disability is related to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  In this case, determining the etiology of a musculoskeletal disability falls outside the realm of common knowledge of a lay person.  Thus, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his right foot disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the lay assertions as to the etiology of his right foot disability are not competent medical evidence.

As the only competent evidence indicates the Veteran's current right foot disability was less likely than not incurred in service or caused by an in-service injury, event or illness, the preponderance of evidence is against the claim.  Therefore, the benefit-of-the doubt- doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102. 

ORDER

New and material evidence having not been received, the claim to reopen the previously-denied claim for service connection for PTSD is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a right foot disability is denied.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2013, the Board directed the RO to provide a new examination concerning the Veteran's residuals of a gunshot wound to the right leg.  The Board noted that VA treatment records show that a metal object from the gunshot is still in the Veteran's leg putting pressure on his sciatic nerve.  The Board noted that the February 2009 examination, the Veteran had not been tested adequately to assess his disability under the diagnostic code for neurological conditions.  Thus, the Board determined that a new examination was necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994)(VA must provide an examination with findings and rationales adequate enough to accurately rate a disability).

An examination was provided in March 2014.  However, no peripheral nerves examination was conducted.  The muscle injuries examination noted that the Veteran's neurological sensations were intact in the right lower extremity and that the power was reduced in the right lower extremity.  The examiner also noted that 2009 EMG results concluded that the muscles were essentially normal with no strong evidences of a sciatic nerve injury.  The examiner found that there were no neurological deficits related to the injury based on the normal findings on examination and normal EMG.  However, based on the Veteran's complaints of tingling and numbness, the VA treatment records indicating sciatic nerve involvement, and the reduced power in the right lower extremity, the Board finds that the Veteran should undergo a VA Peripheral Nerves examination.  Stegall, supra.  Also, the Veteran should report for an updated VA Muscles Injuries examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service connected a gunshot wound to the right thigh since 2014.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After any new evidence has been associated with the claims file, the Veteran should be scheduled for a VA Peripheral Nerves examination and an updated VA Muscles Injuries examination for purposes of assessing all impairment associated with the Veteran's service connected residuals of a gunshot wound to the right thigh.  The entire file should be made available to and be reviewed by the examiner(s), and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.

An examiner is requested to express agreement or disagreement with the VA treatment records indicating that the Veteran's residuals of a gunshot wound to the right thigh have caused sciatic nerve involvement and explain the rationale for the agreement or disagreement.  

3.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


